 IntheMatter of SETZER BoxCOMPANYandINTERNATIONAL WOOD-WORKERSOFAMERICA, CIOIn the MatterofSETZER Box COMPANYandINTERNATIONAL BROTHER-HOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS,LOCAL UNION 137, AFLCases Nos. 20-R-1418 and 00-R-14482, respectively.DecidedOctober30, 1945Mr. H. W.Ryan,of Sacramento,Calif.,andMr. Ernest Thomas,ofMarysville,Calif., for the Company.Mr. Joe F. Clark,of Susansville,Calif.,andMr.R. B. Johnson,ofPlacerville, Calif., for the I. W. A.Tobriner and Lazarus,byMr. Albert Brundage,of San Francisco,Calif.,Messrs.G. A. ShearinandJohn J. Whitelaw,both of Marysville,Calif., for the Teamsters.Miss Helga,Hart,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon separate petitions duly filed by International Woodworkersof America, CIO, herein called the I. W. A., and International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers, LocalUnion 137, AFL, herein called the Teamsters, alleging that questionsaffecting commerce had arisen concerning the representation of em-ployees of Setzer Box Company, Sacramento, California, herein calledthe Company, the National Labor Relations Board consolidated theproceedings by an order dated August 23, 1945, and provided for anappropriate hearing upon due notice before Louis R. Mercado, TrialExaminer.The hearing was held at Sacramento, California, onSeptember 5, 1945.The Company, the I. W. A., and the Teamstersappeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.64 N. L R. B., No. 101.605 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYSetzer BoxCompany, a California partnership with its principalplace of business at Sacramento, California, is engaged in the loggingof timber and the manufacture of lumber, box shook, and other lumberproducts.Its logging operations are conducted at several pointswithin the State of California, including the Dobbins, Honeycut, andRamirez Station area, which are involved in this proceeding.Sub-stantially all logs used by the Company at its Sacramento mill areobtained from its own operations in this area.During 1944, the Com-pany used raw materials at its Sacramento mill, valuedin excess of$52,317, about 5 percent of which was transported to the Companyfrom points outside the State of California.During the same period,the Company manufactured lumber products at this mill, valued inexcess of$1,358,491, approximately 20 percent of which was shippedto points outside the State of California.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDInternational Woodworkers of America,affiliated with the Congressof Industrial Organizations,isa labor organization admitting tomembership employees of the Company.International Brotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers, Local Union 137, affiliated with the American Fed-eration of Labor, is a labor organizationadmittingto membershipemployees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company has refused to grant recognition to either the I. W. A.or the Teamsters as the exclusive bargaining representative of certainof its employees until these unions have been certified by the Board inan appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the I. W. A. and the Teamsters each represents asubstantial number of employees in the unit alleged by each to beappropriate.'The Field Examiner reported that the I. W A submitted 22 signed applications ; thatthe names of 22 persons appearing on the cards were listed on the company's pay rollof May 2,1945,and that there were 50 employees in the unit the I. w. A. alleges to beappropriateHe further reported that the Teamsters submitted 11 signed applications;that the names of 7 persons appearing on the cards were contained in the aforesaid payroll ; and that there were 12 employees in the unit the Teamsters alleges to be appropiiate. SETZER BOXCOMPANY607We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe I. W. A. and the Company contend that the following unit isappropriate : all production and maintenance employees engaged inthe Company's logging operations in or near Dobbins, Honeycut, andRamirez Station, including the cook house employees, but excludingthe head cook, the bull buck, the assistant woods foreman, the tempo-rary truck foreman, the logging superintendent, and all other super-visory employees.The Teamsters opposes the establishment of suchan operation-wide unit and urges the creation of a separate unit com-posed of all Diesel truck drivers, the dump truck driver, and allmechanics and the greaser at Ramirez Station, excluding the tempo-rary truck foreman, and all other supervisory employees.Both theI.W. A. and the Company contend that should the Board find the unitsought by the Teamsters to be appropriate, the dump truck driver andthe mechanics and the greaser at Ramirez Station should be excluded.There has been no previous history of bargaining at the Company'sHoneycut, Dobbins, and Ramirez operations, which were commencedin 1944.Timber is felled and cut into convenient lengths in the woodsnear Dobbins and Honeycut, which are approximately 20 miles apart.From this area, the logs are hauled in Diesel trucks to Ramirez Stationand loaded at this rail head on railway cars for shipment to the Com-pany's Sacramento mill.The Company employs about 45 men in the entire area. The major-ity of these employees work in the woods near Dobbins and Honeycutand are engaged in felling and cutting the timber.The Companyprovides a camp and cook house at Dobbins for these men. In additionto these fallers, a mechanic and a greaser also work in the woods repair-ing logging equipment and Diesel trucks.A road crew consisting of3 employees, a dump truck driver, a water wagon driver, and anoperator of road building equipment, maintain the Company's roadsin the woods.At Ramirez Station, which is located approximately33 miles from the woods, the Company maintains a repair shop inwhich 4 mechanics and a greaser service and repair the Diesel trucksand other logging equipment.There is a loading crew of 7 or 8 menstationed there and the 6 or 8 Diesel truck drivers operate out of thisrail head.The Diesel truck drivers are the only employees supervised exclu-sively by the temporary truck foreman; he may recommend the hireor discharge of a driver to the logging superintendent who is respon-sible for all the Company's operations in the entire area.Although 608DECISIONSOF NATIONALLABOR RELATIONS BOARDdrivers may work in the repair shop at Ramirez during the"off season,"and occasionally during the season if their trucks break down, theyhave no regular duties other than the operation of the Diesel trucks.The record reveals that the operation of a Diesel truck requires definiteskill and only men experienced in truck driving are employed by theCompany. Furthermore,although the Company maintains a singleaccounting system for this area at its Sacramento office, the driverswork longer hours than other employees and their compensation variesaccordingly.Therefore,it appears that the Company's Diesel truckdrivers constitute a homogeneous,skilled group.We are not persuaded,however, that the record reveals that the in-terests of the four mechanics and the greaser in the Ramirez shop orthe interests of the dump truck driver of the road maintenance creware more closely related to those of the Diesel truck drivers than tothose of other employees.The mechanics and the greaser at Ramirezspend part of their time repairing the Diesel trucks and part repairingother logging equipment;while working on other logging equipmentthey are not supervised by the temporary truck foreman, but by thelogging superintendent.Their hours of work correspond to those ofother logging employees rather than to the hours-of the truck drivers.Furthermore, it is apparent that different skills are required to serviceand repair machinery than are required to operate a Diesel truck.While the mechanics and greaser work at Ramirez Station, out ofwhich the truck drivers operate, the geographicalarrangement of thelogging operations cannot be considered a determinant factor, for theloading crew,which the Teamsters would exclude from its unit, worksexclusively at Ramirez.We note, also, that the greaser and themechanic working in the woods perform the same functions as the menin the shop, yet they are not included by the Teamsters as a part ofthe unit which it alleges to be appropriate.The dump truck is sta-tioned at Ramirez and the driver, in reporting in and out of hisstation, is partially supervised by the temporary truck foreman.Dur-ing the day, he works with the road maintenance crew in the woodsand is supervised by the logging superintendent.Because of thenature of the dump truck drivers' work on road repair, we concludethat his interests are more closely related to those of other membersof the maintenance crew than to those of the Diesel truck drivers.From all the foregoing facts, it appears that the Company conductsits logging operations as an integrated enterprise and that an oper-ation-wide unit would be feasible. It further appears, however, thatthe Diesel truck drivers constitute a homogeneous and skilled group,with interests differing substantially from those of other employees,and that a separate unit of such employees would also be feasible.Accordingly,we shall not make a present finding as to the appropriate SETZER BOXCOMPANY609)unit or units but shall determine the desires of the employees them-selves by directing separate elections among the Diesel truck driversand among the remaining employees of the Company's Honeycut,Dobbins, and Ramirez operations.Upon the results of the electionswill depend, in part, our determination of the appropriate unit orunits.2We shall direct that the questions concerning representation whichhave arisen be resolved by seperate elections by secret ballot amongthe Company's employees engaged in its logging operations at Honey-cut,Dobbins, and Ramirez Station, in each of the following groupsdescribed below who were employed during the pay-roll period im-mediately preceding the date of the Direction of Elections herein,subject to the limitations and additions set forth in the Direction:Group 1. All Diesel truck drivers, excluding the temporary truckforeman, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action; andGroup 2. All remaining production and maintenance employees, in-cluding the dump truck driver, the mechanics and the greaser atRamirez Station, and the cook house employees, but excluding Dieseltruck drivers, the bull buck, the head cook, the assistant woods fore-man, the logging superintendent, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Setzer Box Com-pany, Sacramento, California, separate elections by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the'date of this Direction, under the direction and supervision ofthe Regional Director for the Twentieth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the voting groups described in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-2Matter of Wayne Hale,61 N. L R B. 1305. To the extent thatMatter of Collins PineCompany,54N. L. It. B. 670, is inconsistent with our holding in the instant proceeding,it is hereby overruled.670417-46-vol 64-40 610DECISIONSOF NATIONALLABOR RELATIONS BOARDing said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelections, (1) to determine whether the employees in Group 1, describedin Section IV, above, desire to be represented by InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers,Local Union 137, AFL, or by International Woodworkers of America,CIO, for the purposes of collective bargaining, or by neither; and (2)to determine whether or not the employees in Group 2, described inSection IV, above, desire to be represented by International Wood-workers of America, CIO, for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.